

Exhibit 10.1
THIRD AMENDMENT
TO LOAN AND SECURITY AGREEMENT
This Third Amendment to Loan and Security Agreement is entered into as of
December 16, 2014 (this “Amendment”), by and between CITY NATIONAL BANK (“Bank”)
and FIVE9, INC., a Delaware corporation (“Borrower”).
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of March 8, 2013, as amended by that certain First Amendment to Loan and
Security Agreement dated as of October 18, 2013 and that certain Consent and
Second Amendment to Loan and Security Agreement dated as of February 20, 2014
(as the same may from time to time be further amended, modified, supplemented or
restated, the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.
NOW, THEREFORE, the parties agree as follows:
1.The following terms are added to Section 1.1 or amended, as follows:
“Revolving Line” means a credit extension of up to Twenty Million Dollars
($20,000,000).
“Revolving Maturity Date” means December 1, 2016.
“Third Amendment Date” means December 16, 2014.
2.Section 2.3(a) is amended to read as follows:
(a) Interest Rates. Except as set forth in Section 2.3(b), (i) the Advances
shall bear interest, on the outstanding Daily Balance thereof, at a rate per
annum equal to one half of one percent (0.50%) above the Prime Rate and (ii) the
Term Advance shall bear interest, on the outstanding Daily Balance thereof, at a
rate per annum equal to one and one half percent (1.50%) above the Prime Rate.
3.Section 6.9 is amended to read as follows:
6.9 Accounts. Borrower shall at all times maintain (a) a majority of its cash
and cash equivalents in the United States with Bank and (b) a balance of
unrestricted cash with Bank of at least Seven Million Five Hundred Thousand
Dollars ($7,500,000). Borrower may maintain deposit accounts in countries
outside the United States, provided the aggregate balance maintained in such
accounts does not exceed more than five percent (5.0%) of the aggregate amounts
paid to support Borrower’s operations in the ordinary course of business in
those countries.
4.Borrower shall pay Bank a fee of Thirty Thousand Dollars ($30,000) on the
first anniversary of the Third Amendment Date.
5.Exhibit C (Borrowing Base Certificate) attached to the Agreement is replaced
with Exhibit C (Borrowing Base Certificate) attached hereto.
6.Exhibit D (Compliance Certificate) attached to the Agreement is replaced with
Exhibit D (Compliance Certificate) attached hereto.
7.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

1

--------------------------------------------------------------------------------

                                       









8.Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment (except to the extent such representations or
warranties relate to a specific date), and that no Event of Default has occurred
and is continuing.
9.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.
10.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance reasonably satisfactory to Bank, the following:
(a)this Amendment;
(b)a First Amendment to Subordination Agreement;
(c)a certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;
(d)an Affirmation of Guaranty;
(e)payment of a fee of Thirty Thousand Dollars ($30,000), plus payment of all
Bank Expenses incurred through the date of this Amendment; and
(f)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



2

--------------------------------------------------------------------------------

                                       









IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
 
"Borrower"
FIVE9, INC.
By:  /s/ Barry Zwarenstein                                              
Name:  Barry Zwarenstein                                             
Title:    CFO                                                                   
 
 
"Bank"
CITY NATIONAL BANK
By:   /s/ Larry Sherman                                                   
Name:   Larry Sherman                                                   
Title:    Vice President                                                    










3

--------------------------------------------------------------------------------

                                       









 
Exhibit C
BORROWING BASE CERTIFICATE
Borrower: FIVE 9, INC.
Commitment Amount: $20,000,000
 
Lender: City National Bank





MONTHLY RECURRING REVENUE
 
 
1.Monthly Recurring Revenue (three months)
 
$___________
2.Average dollar based retention rate (trailing 12 months)
 
___________%
3.Product of No. 1 times No. 2
 
$___________
4.Less: USF Reserve
 
$___________
5.Availability after USF Reserve (#3 minus #4)
 
$___________
 
 
 
BALANCES
 
 
6.Maximum Loan Amount
 
$20,000,000
7.Total Funds Available [Lesser of #5 or #6]
 
$___________
8.Present balance owing on Line of Credit
 
$___________
9.Availability (#7 minus #8)
 
$___________
 
 
 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and City National Bank.
FIVE 9, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Authorized Signer
 
 






4

--------------------------------------------------------------------------------

                                       









Exhibit D
COMPLIANCE CERTIFICATE
TO:
CITY NATIONAL BANK

FROM:
FIVE 9, INC.

The undersigned authorized officer of FIVE 9, INC. hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct in all material respects as of the
date hereof (except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made). Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.
Reporting Covenant
Required
 
Complies
 
 
 
 
 
Monthly Recurring Revenue Report/BBC
Monthly within 30 days
 
Yes
No
Monthly financial statements + Compliance Cert.
Monthly within 30 days
 
Yes
No
Annual financial statements (draft)
FYE within 180 days
 
Yes
No
Annual financial statements (CPA Audited)
FYE within 240 days
 
Yes
No
Cash balance in CNB Accounts
Majority/$7,500,000 minimum
 
Yes
No
Financial projections
Within 45 days of fiscal year beginning
 
Yes
No
IP Report
Annual
 
Yes
No
 
 
 
 
 
Financial Covenant
Required
Actual
 
Complies
 
 
 
 
 
 
None.
 
 
 
 
 
 
 
 
 
 
 
Comments Regarding Exceptions:  See Attached.

 
 
 
BANK USE ONLY
 
 
 
 
 
 
 
 
 
 
 
 
Received by:
 
 
Sincerely,
 
 
 
AUTHORIZED SIGNER
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
Verified:
 
 
SIGNATURE
 
 
 
AUTHORIZED SIGNER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
TITLE
 
 
 
 
 
 
 
 
 
 
Compliance Status
 
Yes
No
 
 
 
 
 
 
 
 
 
DATE
 
 
 
 
 
 
 




5